Title: Report on the Petition of the Merchants of Philadelphia Trading to India and China, 10 February 1791
From: Hamilton, Alexander
To: 



[Philadelphia, February 10, 1791Communicated on February 10, 1791]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury in obedience to the order of the House of representatives of the twentieth day of January last referring to him the petition of the Merchants of Philadelphia trading to India and China;
Respectfully reports:
That the subject of the said petition involves the consideration of the general policy, which ought to be pursued by the United States, in relation to the trade with India and China; concerning which, questions of equal delicacy and importance arise, requiring a more careful and deliberate investigation, than can be performed consistently with the view of the House of Representatives, respecting the termination of their present Session.
That, under this impression, the Secretary, if permitted by the House, will defer a report on the said subject, generally, till the next Session of Congress, and will confine himself, for the present, to a particular article of the said trade, namely, Teas.
That it appears, upon enquiry, that considerable quantities of Bohea tea have been brought into the United States, from Europe, notwithstanding the additional duties laid upon that article, when so imported, by the laws heretofore passed: which have contributed both to overstock the market, and to reduce the price below the standard, at which it can be afforded, by the merchants trading to China; producing, consequently, a material discouragement to the trade with that country: in which the article of Bohea-tea is one of principal importance. As an additional and extensive field for the enterprize of our merchants and mariners, and as an additional outlet for the commodities of the country, the trade to India and China appears to lay claim to the patronage of the Government. And it’s proceedings hitherto have countenanced the expediency of granting that patronage; in pursuance of which principle, the fact, which has been stated, would seem to render it advisable for the present, that a farther duty should be laid on Bohea-tea, brought from Europe: Three Cents per pound, it is conceived, would be an adequate increase.
But to form a satisfactory judgment of the propriety, either of pursuing or extending the system of granting particular favors to the trade in question, it is necessary that a full and accurate examination should be had into the nature and tendency of that trade, in order to ascertain the extent, to which it may require, or be entitled to encouragement.
All which is humbly submitted.
Alexander Hamilton,Secretary of the Treasury
Treasury-Office,February, 10th. 1791.

